Citation Nr: 1744208	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  11-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

4. Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI) residuals.

5. Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from August 2005 to January 2006, from January 2008 to November 2009, from February 2012 to January 2013, from October 2014 to November 2015, with additional service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a February 2013 rating decision since issued, the RO granted a higher initial 10 percent evaluation for residuals of TBI, effective November 18, 2009.  This rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's residuals of TBI remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Following the hearing, the record was held open for 30 days for the submission of additional evidence; none was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

As an initial matter, the Board notes that the most recent medical records are from July 2012; therefore, records since then should be obtained on remand.  During his April 2017 hearing, the Veteran also stated he saw a private audiologist and therapist, so attempts should be made to obtain those records, as well.

The Veteran also contended that his PTSD is worse than reflected on his VA examinations, so a new examination should be provided.  Because the claim for a higher rating for TBI is related to the mental health claim, a new TBI examination, to include the headaches, should be provided, as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the bilateral hearing loss, PTSD, migraine headaches, TBI residuals, and hypertension on appeal; this specifically includes treatment records from the VA Medical Center in Madison, Wisconsin from July 2012 to the present.

2. After completing directive (1), the AOJ should arrange for a VA TBI examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon) to ascertain the current nature and severity of his service-connected TBI residuals.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's TBI residuals, including his migraine headaches, noting their frequency and severity.

Examination results should be clearly reported.

3. After completing directive (1), the AOJ should arrange for the Veteran to be examiner by an appropriate VA psychiatrist or psychologist to assess the severity of his PTSD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity.

Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and, after performing any additional necessary development, readjudicate the claims.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




